Application by petitioner, pursuant to Executive Law § 298, to enforce its order, dated April 2, 1997, which found that respondent had discriminated against the complainant on the basis of race, and ordered, inter alia, back pay in the amount of $5,079.68 with 9% annual interest from the date of the order, plus $40,000 as compensation for mental anguish (transferred to this Court by order of the Supreme Court, New York County [Harold B. Beeler, J.], entered January 28, 2004), unanimously granted, without costs.
Respondent, who did not appear in this proceeding, obviously has failed to rebut a prima facie showing that it had created a hostile work environment and constructively terminated the complainant’s employment (see State Div. of Human Rights v Demi Lass, 232 AD2d 335 [1996]; see also State Commn. for Human Rights v Perkins, 32 AD2d 914, 915 [1969]). The award for mental anguish does not appear to be inappropriate (see e.g. Demi Lass, 232 AD2d at 336). Concur—Mazzarelli, J.P., Saxe, Ellerin, Gonzalez and Catterson, JJ.